Citation Nr: 0829681	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for polycythemia vera.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  A 
videoconference hearing was held before the undersigned 
acting Veterans Law Judge in October 2007.  

The issues of service connection for hypertension and asthma 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's polycythemia vera is a known clinical 
diagnosis, was not manifest in service, is unrelated to 
service, and is unrelated to Agent Orange exposure.  


CONCLUSION OF LAW

The criteria for service connection for polycythemia vera are 
not met.  38 U.S.C.A. §§ 1110, 1116, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through letters dated 
in November 2005, December 2005, March 2006, and May 2007 to 
the veteran that addressed all three notice elements.  The 
letters informed the veteran of the evidence required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran did 
not receive all necessary notice prior to the initial 
adjudication.  However, the lack of such a pre-decision 
notice is not prejudicial, as notice was provided prior to 
the last RO adjudication.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained all service and private 
medical records identified by the veteran and his 
representative.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In light of this development, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA or the Court.

II.  Merits of the Claim

A. Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

38 C.F.R. § 3.309(e) Disease associated with exposure to 
certain herbicide agents. If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  
 
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

NOTE 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. 
 
NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R.             
§ 3.317(a)(1)(i) (2007).

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2007).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2007). There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2007).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2007).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2007).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2007).

B.  Analysis

The veteran appeals the RO's March 2006 denial of service 
connection for polycythemia vera.  In December 2005, the 
veteran claimed that he served in Vietnam and that he was 
exposed to environmental hazards in the Gulf War.  But 
government records contained in the veteran's claims folder 
to not verify either that the veteran served in the Republic 
of Vietnam during the Vietnam Era or that he served in 
Southwest Asia during the Persian Gulf War.  For the purposes 
of this decision, however, it is not necessary to determine 
whether he did.  Polycythemia vera is not a presumptive 
disorder for either Agent Orange exposure or the Gulf War.

However, even if an appellant is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  But service connection for polycythemia 
vera is also not warranted on a direct basis.

The service medical records make no reference to polycythemia 
vera.  In fact, this condition was first diagnosed in 
November 2003, more than 10 years after service.  This 10-
year lapse between service and the onset of polycythemia vera 
provides compelling evidence against his claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  Moreover, in December 
2003 the veteran's polycythemia vera was reported to be 
secondary to his nonservice-connected parenchymal lung 
disease.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

In sum, there is no indication that the veteran's 
polycythemia vera was manifest in service or that it is 
related to service.  Moreover, it is not on the list of 
diseases presumed to be due to Agent Orange exposure, and it 
is a diagnosed disease rather than an undiagnosed illness.  
Accordingly, it does not qualify for direct service 
connection or for service connection under the law and 
regulations pertaining to disabilities due to Agent Orange 
exposure or Persian Gulf War undiagnosed illness.  

The veteran has asserted that his polycythemia vera is due to 
Agent Orange exposure or environmental or hazardous exposures 
from the Persian Gulf War.  As a layperson, however, his 
opinion on these matters is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required.  None has been submitted.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for polycythemia vera.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990). Accordingly, the appeal is 
denied.


ORDER

Service connection for polycythemia vera is denied.

REMAND

The Board finds that the veteran should be afforded a VA 
examination to determine whether his hypertension is related 
to service.  His service medical records show some elevated 
blood pressure readings in April 1975 and November 1990, 
although is blood pressure was normal in July 1991, in July 
1992, and on service discharge examination in August 1993.  
Hypertension was eventually diagnosed in 2003.  In light of 
these findings, a VA compensation examination is warranted as 
described below.  38 C.F.R. § 3.159 (2007).  

The veteran should also be afforded a VA examination to 
determine whether his asthma is related to service.  His 
service medical records show treatment for bronchitis in 
January 1978 and treatment for wheezing in December 1987.  
His service discharge examination in March 1993 was entirely 
normal.  He was treated for bronchitis, asthmatic bronchitis, 
and bronchial asthma in 2002, 2004, and 2005 respectively.  
In light of these findings, a VA compensation examination is 
warranted as described below.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his hypertension and 
asthma.  Provide the examiner with the 
claims file for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  

The examiner should provide an opinion 
as to whether the veteran has a 
diagnosis of hypertension.  If so, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the veteran's hypertension has its 
onset either in service or during the 
one-year period after he left service 
in August 1993.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current asthma 
disorder the veteran has is related to 
service.  

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached.

2.  Thereafter, again consider the 
veteran's pending claims in light of 
any additional evidence added to the 
record.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DOUGLAS E MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


